EXHIBIT 10.1 FORM OF DEBENTURE THE SECURITIES REPRESENTED BY THIS DEBENTURE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), AND SHALL NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED, OR OTHERWISE TRANSFERRED (WHETHER OR NOT FOR CONSIDERATION) BY THE HOLDER EXCEPT UPON THE ISSUANCE TO THE COMPANY OF A FAVORABLE OPINION OF ITS COUNSEL OR SUBMISSION TO THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO COUNSEL FOR THE COMPANY, TO THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE ACT AND THE STATE ACTS. ENERGY COMPOSITES CORPORATION A Nevada Corporation CONVERTIBLE DEBENTURE , 2008 NO. ENERGY COMPOSITES CORPORATION., a Nevada corporation (the “Company”), is indebted and, for value received, promises to pay to the order of on , 2011 (the “Maturity Date”), (unless this Debenture shall have been sooner called for prepayment as herein provided), upon presentation of this Debenture, Dollars ($) (the “Principal Amount”) and to pay interest on the Principal Amount at a rate equal to Six Percent (6%) per annum. The Company covenants, promises and agrees as follows: 1.Interest. Interest which shall accrue on the Principal Amount shall be payable in cash or in shares of the Company’s common stock, $0.001 par value (the “Common Stock”), valued at Two Dollars and Fifty Cents ($2.50) (the “Conversion Price”) per share, in twelve (12) quarterly installments on April 1, July 1, October 1, and January 1 in each and every calendar year until the Principal Amount and all accrued and unpaid interest shall have been paid in full. If this Debenture shall be issued on a date other than the first day of a quarter, the interest payable shall be prorated upon the number of days of such quarterly period during which this Debenture shall have been issued and outstanding. All accrued and unpaid interest shall be payable on the Maturity Date. The first payment of interest shall be made on January 1, 2008. 2.Prepayment. 2.1.Conditions to be Satisfied.This Debenture is subject to prepayment at the option of the Company in whole or in part after the one year anniversary of the date of this Debenture but prior to the Maturity Date at any time and from time to time without penalty or premium, so long as all of the following conditions (the “Prepayment Conditions”) have been met: Page1 of 7 (a) The Company’s Common Stock has traded above the Conversion Price per share for at least twenty (20) consecutive trading days immediately preceding the Prepayment Notice (defined below); (b) The average trading volume shall be at least one hundred thousand (100,000) shares per day during such twenty (20)-consecutive day trading period; and (c) The shares of Common Stock issuable upon conversion of this Debenture shall be eligible for resale pursuant to Rule 144 under the Securities Act of 2.2.Notice of Prepayment.The Company may exercise its right to prepay this
